DETAILED ACTION
	Claim 1-21 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1, 2, 11, 12, 15-18, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. JP (2013-033659).
	Regarding claim 1, Kato teaches a lithium sulfide electrolyte material having an x-ray diffraction peak where 2Ɵ ranging from 29.58° ± 0.50° and a peak intensity ratio Ib/Ip of less than 0.5 (par. 11).   Kato teaches that the particle size is between 0.1 microns and 50 microns (par. 11, 44).
	Regarding claim 2, Kato teaches that the electrolyte may be crystalline lgps (lithium, germanium, phosphorus, sulfide) (par. 115).
	Regarding claims 11 and 12, Kato teaches a method of forming a lithium, sulfur, phosphorus and germanium (LGPS) conductive electrolyte by forming a crystalline glass phase followed by vibration milling (particulation) and a heat treatment (par. 59-69).
	Regarding claim 15, Kato teaches that the heat treatment temperature may be between 300 °C and 1000 °C (par. 69).
	Regarding claim 16, Kato teaches that the electrolyte may be particulated by a ball mill (par. 65).
	Regarding claim 17, Kato teaches that lithium, phosphorus, sulfur, and germanium are reacted to form an electrolyte glass (par. 59-63).
.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 3, 4, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied above, further in view of Kanno et al. (US 2017-0229732).
	Regarding claims 3 and 4, Kato teaches an LGPS crystal structure and not an argyrodite structure.  However, Kanno teaches that argyrodite structures show significant advantageous in terms of cost and chemical stability over LGPS structures when used as battery electrolytes (par. 26 and 27).  Kanno further teaches that argyrodite type crystals have a characteristic x-ray diffraction peak of 25.19 ° ± 1 ° and 29.62 ° ± 1 ° (par. 27).  Therefore, it would have been obvious to one of ordinary skill in the art 
	Claims 5-7, and 14 are rejected under 35 U.S.C. as being unpatentable over Kato as applied above, further in view of Schumann (WO 2016-008648; for English equivalent see US 2017-0222279).
	Regarding claims 5-7, and 14 Kato teaches an LGPS solid electrolyte.  However, Schummann teaches that a lithium ion conductor may be made equivalently of LGPS or argyrodite, which may comprise Cl, I, Br, and/or F (par. 28).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute an argyrodite compound, which comprises one or more halogens, for the LGPS compound of Kato because Schummmann teaches that the compounds are equivalently useful for use as a lithium conductor.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato and Schummann as applied above, further in view of Miyashita et al. (WO 2016-009768; for English equivalent see US 2017/0222257).
	Regarding claim 8, the Kato and Schummann combination teach an argyrodite compound comprising a halogen (Schummann par. 28).  The Kato combination does not teach the claimed ratio of halogen to sulfur.  However, Miyashita teaches that an electrolyte having an argyrodite crystal preferably has a formula where the ratio of the halogen to sulfur is 0.395 (where x = 1.7 and y=0.0001) (abstract).  Miyashita further teaches that such a formulation has good water and oxidation resistance (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to have a ratio of a halogen to sulfur in the argyrodite structure of the Kato combination because Miyashita teaches that such a formulation has good water and oxidation resistance.
	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied above, further in view of Sato (US 2017/0155170).

	 Regarding claim 18, Kato does not teach forming an argyrodite type electrolyte and does not teach using lithium sulfide, phosphorus sulfide, and a lithium halide.  However, Sato teaches that forming an electrolyte from lithium sulfide, phosphorus sulfide, and a lithium halide can have a high ionic conductivity (par. 70-77).  Therefore, it would have been obvious to one of ordinary skill in the art to form the electrolyte of Kato from lithium sulfide, phosphorus sulfide, and a lithium halide because Sato teaches that such a formulation has high ionic conductivity.  
	

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729